UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

eee eee ee ee ee ee ee ee ee ee ee ee ee ee ee eee X
MANISHA SINGH,
Plaintiff,

-against- : ORDER
MEMORIAL SLOAN KETTERING CANCER , 17 Civ. 3935 (GBD)
CENTER et al., :

Defendants.
wee eee eee eee ee ee ee eee eee eee eee x

GEORGE B. DANIELS, District Judge:
The jury trial is adjourned from August 17, 2021 to January 11, 202&at 10 a.m. A final

pretrial conference is scheduled for December 8, 2021 at 10:30 a.m.

Dated: New York, New York
August 10, 2021

SO ORDERED.

 

 

 

 

 
